 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 438 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Expressing support for designation of September as National Child Awareness Month. 
 
 
Whereas millions of American children and youth represent the hopes and future of our Nation; 
Whereas numerous individuals, children's organizations, and youth-serving organizations that work with children and youth collaborate to provide invaluable services to enrich and better the lives of the young; 
Whereas heightening awareness of and increasing support for organizations that provide access to healthcare, social services, education, the arts, sports, and other services will assist in the development of character and the future success of our Nation's youth; 
Whereas September is a time when parents, families, teachers, school administrators, and communities in general increase their focus on children and youth nationwide as the school year begins; 
Whereas September is a time for the people of the United States as a whole to highlight and be mindful of the needs of children and youth; 
Whereas the House of Representatives unanimously passed H. Res. 1296 in 2008 to support the designation of September as National Child Awareness Month; 
Whereas private corporations and businesses have joined with hundreds of national and local charitable organizations throughout the Nation in support of a month-long focus on children and youth; and 
Whereas designating September 2009 as National Child Awareness Month would recognize that a long-term commitment to children and youth is in the public interest, and will encourage widespread support for the charities and organizations that seek to provide a better future for the children and youth of the United States: Now, therefore, be it  
 
That the House of Representatives supports the designation of a National Child Awareness Month to promote awareness of children's charities and youth-serving organizations across the United States and recognizes their efforts on behalf of children and youth as a critical contribution to the future of our Nation. 
 
Lorraine C. Miller,Clerk.
